DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDWARD CRESPO,
                             Appellant,

                                    v.

                        ALDRIDGE PITE, LLP,
                             Appellee.

                              No. 4D21-2052

                              [May 26, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case No. 19-26114 COCE.

  Edward Crespo, Hollywood, pro se.

  Matthew Ciccio of Aldridge Pite, LLP, Delray Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.